Citation Nr: 1134590	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1953 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2009 and March 2010, the Board remanded the case for further development and readjudication of the claim.  The Board obtained an independent medical expert (IME) opinion regarding the issue on appeal in May 2011.  The appellant was provided with a copy of the opinion and allowed the appropriate amount of time for response.  38 C.F.R. § 20.903 (2010).  The appellant responded in June 2011 and indicated that he had no further argument or evidence to submit.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has sleep apnea that is related to service.  


CONCLUSION OF LAW

Sleep apnea was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, letters dated in February 2006 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an August 2009 medical examination to obtain an opinion as to whether sleep apnea was etiologically related to service.  As the Board noted in the March 2010 remand, the August 2009 medical examination was inadequate as the examiner did not provide a rationale for his opinion.  An addendum VA opinion was obtained in April 2010.  However, the April 2010 opinion was inadequate as the physician did not discuss the appellant's in-service symptomatology or his in-service examinations that noted that he was 32 pounds over the maximum weight in February 1963.  An IME opinion was obtained in May 2011.  This opinion was rendered by a medical professional.  The physician obtained an accurate history.  He reviewed the claims folder and medical literature.  The physician laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


III.  Analysis

The appellant contends that he is entitled to service connection for sleep apnea.  For the reasons that follow, the Board concludes that service connection is not warranted.

A December 1995 VA treatment record reflects that the appellant had a diagnosis of moderate to severe obstructive sleep apnea.  A July 2009 VA treatment record reflects that the appellant underwent a sleep study and was found to have moderate obstructive sleep apnea hypopnea syndrome.  Thus, the appellant has a current  disability, satisfying the first element of service connection.  

The appellant's service treatment records fail to show any complaints of, treatment for, or a diagnosis of sleep apnea during military service.  An August 1953 enlistment examination report reflects that the appellant was clinically evaluated as normal.  In an August 1953 report of medical history, the appellant denied having frequent trouble sleeping.  A February 1963 discharge and re-enlistment examination report reflects that the appellant had a mild overweight problem.  He weighed 250 pounds, 32 pounds over the maximum weight.  A February 1968 discharge and re-enlistment examination report reflects that the appellant weighed 225 pounds, and was noted as being of medium build.  A July 1972 discharge and re-enlistment examination report does not reflect that the appellant had any complaints related to sleep.  His weight was 235 pounds, and he was noted as being of heavy build.  No discharge examination report or report of medical history is included in the appellant's claims file.  

The first medical evidence of record indicating the appellant had a diagnosis of sleep apnea is the December 1995 VA treatment record.  In his January 2005 claim, the appellant stated that his sleep apnea began in October 1995.  The December 1995 VA treatment record reflects that the appellant complained of snoring, stopping breathing, and excessive daytime somnolence.  Following a polysomnogram, the appellant was diagnosed with moderate to severe obstructive sleep apnea.  

In statement received in August 2006, the appellant's wife stated that she had been married to the appellant for more than fifty years.  She stated that during that period, he has snored and interrupted her sleep.  The appellant's wife stated that many night she would awaken to his snoring, where he would snore, snort, stop breathing for short periods, and then resume his sleep cycle, only to repeat the snoring during the night.  She reported that they only learned it was sleep apnea after he was seen at the U.S. Naval Hospital in Great Lakes, Illinois.     

In a buddy statement received in September 2009, D.I. stated that he served with the appellant in the mid-1950s and shared a dorm room with him.  He stated that he recalled that on many occasions sleep was difficult because of the appellant's snoring.  He stated that he was always hoping that he could fall asleep before the appellant.  In another statement receiving in July 2009, J.E. stated that he served aboard the USS Yorktown in the mid-fifties with the appellant.  He stated that he recalled that on many occasions sleep was difficult because of the appellant's snoring.  He stated that he was always hoping that he could fall asleep before the appellant.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  J.E. and D.I. are competent to report that the appellant snored in service, and the Board finds them credible in this regard.  

A November 1996 VA treatment record reflects that the appellant reported a long history of snoring (3 to 4 years).  The appellant reported that he woke up every hour with complaints of apnea (choking).  A January 1998 VA treatment record indicates that the appellant was diagnosed with obstructive sleep apnea three years ago and had been on a continuous positive airway pressure (CPAP) machine for two to three years. 

The August 2009 VA examination report reflects that the appellant stated that he had been snoring since he was in service in his 30s.  He reported that his friends complained about his snoring.  He stated that the first diagnostic study of obstructive sleep apnea was in 1995.      

The April 2010 VA addendum opinion reflects that risk factors for obstructive sleep apnea include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  The VA examiner noted that the appellant had at least two of these risk factors such as obesity and upper airway soft tissue abnormality.  The VA examiner stated that these risk factors had no relation to any professional or occupational exposure and found that it is less likely than not that the appellant's obstructive sleep apnea was related to his active military service.  As noted above, as the VA examiner did not consider the appellant's assertion that he snored in service or the fact that he was noted as overweight in service, the opinion was inadequate.  Thus, the Board finds that the April 2010 VA addendum opinion is not probative.

The May 2011 IME opinion reflects that a specialist in internal medicine reviewed the medical record and pertinent medical literature.  The specialist opined that it is less likely than not that the appellant's obstructive sleep apnea is related to his military service or that his current sleep apnea had its onset in service.  The specialist noted that obstructive sleep apnea is a very common sleep disorder (one in every 15 Americans) in which the patient has excessive night time snoring (patients can have it without snoring/all the snorers may not have sleep apnea), reduction or pauses in breathing, day time sleepiness and fatigue.  The specialist stated that it is more common in overweight individuals with short and thick neck and upper airway soft tissue abnormality.  The specialist noted that it is important to bring to the Board's attention that only snoring or just being overweight does not give a diagnosis of sleep apnea.  He noted that not all snorers have sleep apnea and similarly not all overweight individuals have sleep apnea, but these are risk factors.  The clinician stated that above this, there should be clear evidence of daily life disruption, like sleeping while driving, an inability to carry out his daily activities due to excessive fatigue, and sleepiness, etc.  The diagnosis is made based on a constellation of symptoms, examination and testing, and not only based on one thing.  In his review of the military service health record, the clinician noted that the appellant had never complained of any such symptoms and he had been considered fit for active duty.  The Board finds the May 2011 IME opinion to be probative as the clinician provided a full rationale for his opinion and reviewed the appellant's claims file and pertinent medical literature.  

The appellant has contended that his sleep apnea is related to service.  There is no evidence that the appellant has had any medical training.  Although a lay person may be competent to report the etiology of a disability, sleep apnea, which is typically confirmed by a polysomnogram test, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds that the probative value of any such opinion is outweighed by that of the May 2011 specialist in internal medicine, who has more education, training and experience in evaluating the etiology of sleep apnea than the appellant.  The internist reviewed the appellant's claims folder and opined that it was not at least as likely as not that the appellant's sleep apnea was related to service or had its onset in service.   

Service connection may be granted upon a showing of continuity of symptoms from service.  The appellant has not asserted that he was diagnosed with sleep apnea prior to 1995.  However, he has asserted that he has had symptoms of snoring since service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  At the August 2009 VA examination, the appellant stated that he had been snoring since he was in service.  The Board notes that in contrast, the November 1996 VA treatment record reflects that the appellant reported a history of snoring of three to four years.  As noted above, the appellant's wife stated that she had observed the appellant snoring for the duration of their marriage, more than fifty years.  (August 2006 statement)  She also stated that many nights she would awaken to his snoring, where he would snore, snort, stop breathing for short periods, and then resume his sleep cycle.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  There is no evidence that the appellant reported any symptoms of sleep apnea prior to his diagnosis in 1995.  As noted above, the November 1996 VA treatment record reflects that the appellant reported a history of snoring of three to four years.  Significantly, the November 1996 was dated prior to the appellant's claim for benefits whereas the appellant's statements and his wife's statement are dated after he filed the claim.  As the appellant's and his wife's statements contradict the November 1996 VA treatment record, the Board finds the statements to be less than credible.  Additionally, even if the appellant has had symptoms of snoring since service, the statement does not indicate that the appellant has had sleep apnea since service.  As lay witnesses, the appellant and his wife are not competent to opine that the appellant's snoring and the fact that he appeared to stop breathing are symptoms of sleep apnea.  Finally, the buddy statements from J.E. and D.I. only indicate that the appellant had symptoms of snoring in service, and do not provide any evidence as to continuity of symptoms.

Based on the above evidence, the Board finds that service connection is not warranted for sleep apnea.  The evidence does not support a finding that there is a nexus between sleep apnea in service.  As discussed above, although the appellant has asserted that his sleep apnea is related to service, the Board finds the May 2011 IME opinion to be more probative.  The May 2011 clinician found that it was not at least as likely as not that the appellant's sleep apnea was related to service or had its onset in service.  The clinician reviewed the appellant's claims file, including his service treatment records and the appellant's statements, and provided a full rationale for his opinion.  The appellant's service treatment records do not indicate that he reported any problems sleeping during service.  Statements from J.E., D.I. indicate that the appellant snored during service, but do not indicate that he had sleep apnea.  Although the appellant and his wife have asserted that the appellant had symptoms of snoring and stopped breathing since service, the Board finds the statements to be less than credible.  Additionally, as lay witnesses, the appellant and his wife are not competent to opine that he has had sleep apnea since service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


